 Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 11



AO 91(Rev,ù8/09) CfiminalCompl
                             aint

                                U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica                       )
                           M.                               )
                                                            )    CaseNo.21-6055-SNOW
                   SANDRO LOUIS,                            )
                                                            )
                                                            )
                       Dqfendanl.

                                              CRIM INAI,COM PLAINT
        1,thecomplainantin thiscase,statethatthefollowingistruetothebestofmyknowledgeandbelief.
On oraboutthedatesof                 November28,2020        in thecounty of                                Broward              inthe
    southem     Districtof              Florlda      ,thedefendantviolated:
           Codeskc/fon                                              OffenseDescrl
                                                                                pdon
18U.S.C.j922(a)(6)                                       PurchaseofaFirearm byMeansofaFalseStatement




        Thiscfiminalcomplaintisbasedon thesefacts:
See attachedAffidavit.




         V Continuedontheattachedsheet.                                          .            e
                                                                                     *        -
                                                                            .   z'.



                                                                                          Col
                                                                                            llpItïi?
                                                                                                   ,fït't:çtliLi'kfd/''tl

                                                                           M atthew R eves..SnecialAnentwA'
                                                                                         -- - -           rF
                                                                                              l'l-
                                                                                                 ilt/e#lltïlt'trfllzftitlk:

      Swom to beforemetelephopically.

      DATE: February 3,2021
                                                                                                  ltttlj;çf'
                                                                                                  .        1
                                                                                                           r.%iLill4ztltl-
                                                                                                                         çï

Cityandstate:                   FortLauderdale,Elorida               Luran:S.Snow,UnitedStatesMagistrateJudg.
                                                                                                            e
                                                                                            Priltdtrrf,1411,1(1tI?ltftitlçt '
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 11




                   A FFID AW T IN SUPPOR T OF CR IM IN AL CO M PLM NT

          Y ourAffiant,M atthew Reyes,being duly sw orn,hereby deposes and state asfollow s:

                          INTR O DUC TIO N AN D AG ENT BA CK G RO UN D

                  I am a Special A gent w ith the Bureau of Alcohol, Tobacco, Firearm s and

   Explosives(ATF)andhaveservedinthatcapacitysinceJuneof2020,investigatingviolationsof
   federallaw.1 am a graduate of the Crim inalInvestigator Training Program as well as the

   Uniform ed Police Training Program atthe FederalLaw Enforcem entTraining Center in Glynco,

   G eorgia. Priorto serving in the ATF,1w asa Uniform ed Division Officerw ith the United States
   SecretServicefrom 2010 to 2015.lalso served asaUnited StatesSecretServiceLaw Enforcem ent

   SpecialistInstructoratthe Jam esJ,Row ley Training Centerfrom 2016 to 2019. Additionally,I

   w asa SpecialA gentw ith United States SecretService from June 20l9 to June 2020.

          2.      I also served as a United States Secret Service Law Enforcem ent Specialist

   lnstructoratthe Jam esJ.Row ley Training Centerfrom 2016 to 2019.Additionally,Iw asaSpecial
   A gentw ith U nited States SecretService from June 2019 to June2020.

                  1havemy bachelor'sdegreesincriminaljusticefrom RutgersUniversity.lhave
   received additionalspecified training in terrorism ,tactics,controltactics,security and protection,

   and open source internetand socialm edia.lhave participated in a variety ofdifferentaspectsof

   investigations,including surveillance,operationsto conductcontrolled purchases offirearm s and

   the interview ing suspects.

          4.      This affdavit is for the lim ited purpose of establishing probable cause that

   SANDRO LOUIS(hereinafterreferred toas$dLOUlS''),didpurchasefrearmsbymeansofa
   falsestatement,inviolationofTitle18,UnitedStatesCode,Section922(a)(6).
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 11




          5.     The inform ation contained in thisAffidavitisbased on m y personalknow ledge,as

   wellas inform ation relayed to m e by other law enforcem entagentsand ofGcers involved in this

   investigation.Ihave notincluded in thisAffidaviteach and every factknow n to m e orto other1aw

   enforcem entofficers surrounding thisinvestigation.Rather,1have included only thosefactsthatI

   believearenecessarytoestablish probablecause.

                                        PR OBABLE CA U SE

                                         InitialInvestigation

          6.     In2016,LOUISwasthesubjectofaninvestigation byATFinvolvingthedealing
   of Grearm s w ithout a license. Specifically,LOUIS had purchased approxim ately 30 firearm s

   between N ovçm ber2014 and N ovem ber2016 from FFLS.Agents m ade contactwith LOUIS on

   M ay l1,2016,October21,2016,and D ecem ber 14,2016.During the courst ofthese contad s,it

   wasdeterm ined thatnum erousfirearm spurchased by LOUIS were no longerin hispossession and

   unaccounted for,as evidenced by the factthatLOU IS w as only in possession ofthree Grearm s
   when ATF agentsm ade contactw ith him in 2016.

                 On N ovem ber 24, 2016, a rap video posted to LOUIS' YouTube channel,

   çEsandolkeapa-fv ,''revealed LOU IS singing the lines,<W TF tried to tlush m e out...Isold and own

   a lotofguns,you don'tw antto see m e bring them out.''

          8.     LOUIS wasserved w ith an ATF N otice ofU nlicensed Firearm D ealing in Violation

   ofFederalLaw ,advising him ofthe federalstatutesrelated to dealing in firearm sw ithoutalicense.

   LOU IS w as advised to cease and desist,and signed a receiptacknowledging that he had read,

   understood,and received the A TF letter.

                                                   2
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 11




                                        InstantInvestigation

          9.     OnNovember10,2020,contactwasmadewithPjammoLLC (:Tjammo''),aFFL
   located in Pom pano Beach,Florida,in reference to an investigation involving the unlaw fulsale of

   tirearmsby an individualidentified asD.D.YourAffiantspokewith M .N .,am anager,who was

   shown a photograph ofD.D.M .N.advised she recognized D.D.'S nam e and photograph,and

   indicatedthatD.D.isaregularcustomerwhocomesintoPjammoonaweeklybasistopurchase
   srearm s.M .N .further advised thatD .D .is always accompanied by LOU IS.A ccording to M .N .,

   D .D.and LOU IS usually pay forthe firearm s in cash.

                 A n E--rrace query1conducted ofLOUIS, revealed m ultiple traces conducted by

   various law -enforcem ent agencies from 2018 to 2020,w here LOU IS is the listed purchaser of

   firearm srecovered in various crim es,including in the Baham as,Brow ard County,M iam i-D ade

   County,and Hillsborough County.

                 The investigation further revealed that since M arch 7,2020 to February, 2021,
   LOUIS haspurchased atleast55 firearm s from FFLSin Broward and M iam i-D ade Counties.

           12. ATF recoveredATF Form 4473(SWTF Forms''lassociatedwithLOUIS'firearm
   purchases.On each ofthese ATF Form s,LO UIS w asasked,EEAre you the adualtransferee/buyer

   ofthefirearmts)listedonthisform.W arning:Youarenottheactualtransferee/buyerifyou are
   acquiringthefirearmts)onbehalfofanotherperson.''LOUISindicated,((Yes,''tothisquestionon
   each ATF Form .

   1E-rrace is a w eb-based application thattracksthepurchase and/or use history offirearm s used
   in violent crim es. The system , available in both English and Spanish, is key in generating
   investigative leads to help solve violent crimes across the country.These leads helj law
   enforcem ent agencies quickly identify potential Greal'
                                                         m trafGckers and suspects in crlm inal
   investigations.
                                                  3
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 11




                                        LOUIS'SocialM ediaA ccounts

          13.    OnN ovem ber16,2020,agentslocatedaFacebook A ccountand lnstagram Account

   in LOU IS' nam e, accompanied by LOUIS' photograph. Both the Facebook and lnstagram

   Accounts further included dozens of personalized photographs and m essages indicating that

   LOUIS iscontrolling theaccounts.

                 Am ong these photographs,w ere im ages of m ultiple srearm s in their respective

   packaging.Specifically,on June 5,2020,LOU IS posted the picturebelow :
                                        .   sandoReapaLouis
                                   -   D.?aunosatq!;n!Au..;!




                                   *.Qp
                                      '')'30                       20contments 4Sllafes
                                         L Lwe          (
                                                        D comment          p ssaro


          15.    A m ong them ultiple individualsthatpublicly com m ented on the abovephotograph,

   one such individualcommented,çEGotanything for$2002''LOUIS replied,1(...naw ldon'tfam
   the lowestbe 350.''

                                                               4
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 11




                  O n August 11,2020,LOU IS posted a video of a Glook M odel 19,9m m sem i-

   autom atic pistol,to his Facebook A ccount.In the com m ent section ofthe video,an individual

   comm ents,ççprice,''to which LOUIS replies,d(DM .''2

          17. OnSeptember14,2420,LOUISpostedaphotographofanFN PS905.7x28caliber
   rifle.Thesamemakeandmodelofthefirearm waspurchasedbyLOUIS atPlammoon September

   14,2020.A n individualcom m ented onthephotograph,(Cbrau gotm oregunsforsale?Ibeen tryna

   m essage u 101.''

          18.     On N ovem ber 18,2020,LOU IS posted thefollow ing photograph on his Facebook
   Accountw ith the caption,i'
                             N eed A m m o,Flash Bangs,arD rum s,Ak D rum s,PistolLasersH olla

   atm e'':

                                        T4
                                        .
                                         Sa
                                          hn
                                           rs
                                            d,oeReaaLoui
                                                       s




          19.     On oraboutN ovem ber25,2020,a federalsearch w arrantwas issued forLOU IS'
   FacebookAccount(see20-MJ-6615-VALLE).Althoughnotexhaustive,theresultsrevealedthe
   follow ing:

   2In yourA ffiant's training and experience,SIDM ''is an abbreviation for (tdirect m essage,''and
   individualsengaged in the unlawfulsale ofGrearm sw illoften refertheirpotentialpurchasersto
   theirprivate inbox c;n theirsocialm ediaplatform sso they can brokerprices,setup am eetlocation
   to conductthetransaction,and discussadditionalGrearm sforsale outofpublic view .

                                                    5
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 11




          a.     Photographs ofLOU IS displaying num erous frearm s for sale w ith hashtags such

   asGç# unsforsale'';

          b.     M essagesbetween LOUIS and various individualsdiscussing the firearm sLOUIS'

   hasavailable forsale,negotiating theprice ofthe firearm ,and the tim e and location ofw here the

   salew illtake place;and

                 A m essage between LO UIS and an individualwho advises LOU IS that he is a

   convicted felon,w hereupon LO UIS continuesto negotiatethe sale ofthe firearm .

          20.    A query wasconducted by Industry Operationslnvestigatorsto determ ine ifLOUIS
   had avalid oractive FFL orNFA m anufacturing license.The query w asm etw ith negative results

   confirm ing thatLOUIS did nothave a valid m anufacturing ordealing license.

                                   UndercoverAgentsEncounterLO UIS

          21.    On or aboutD ecem ber3,2020,atapproxim ately 3:50 p.m .,agents were notified

   by a representative from Plam m o thatLOUIS and D .D .were currently inside Plam m o shopping
   forfirearm s.A gentsresponded to Plam m o and atapproxim ately 4:11p.m .,an agent,acting in an

   undercovercapacity(theGûUC''),enteredPlammoandobservedLOUISandD.D.
          22. TheUC saw aPlammo employee(Gttheemployee'')showingLOUIS andD.D.a
   rifle.The U C initiated conversation w ith LOU IS,D .D .,and the em ployee,and asked aboutthe

   ritle,atwhich pointtheD .
                           D .handed theU C the ritleto observe.The UC then asked the em ployee

   aboutotherfirearm s convenient for concealed carry,atwhich pointLOU IS engaged the UC in

   conversationand statedthathewouldrecommendtheSpringfieldHellcat9mm pistol(ssl-lellcat
   pistol').TheUC askedtheemployeeifPlammohadthatparticularirearm,towhichtheemployee
   advised Plam m o w as out of stock.A tthis point,LOU IS leaned over and advised the U C that

   LOUIShasthree(3)HellcatpistolsandwouldselltheUC anew onecurrentlyinthebox.TheUC
                                                  6
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 11




   expressed an interest and LOU IS provided his cellular num ber to the U C.In the presence of

   LOU IS,the UC called the num berand inform ed LOUIS to save the U C'snum ber.

                 The UC leftPlam m o and contacted LOUIS viatextm essage.TheU C reiterated his

   interestin purchasing theH ellcatpistolfrom LOUIS.LOUIS senttheU C a link foraHellcatpistol

   selling for $499.99 from a website where firearms are sold.The UC informed LOUIS that
   according to the w ebsite,the H elloatpistolw asno longerin stook.LOUIS then told the UC that

   theUC couldpurchaseLOUIS'Hellcatfor$750.00 or,LOUIS wouldpurchaseaHellcatforthe
   UC from a gun show taking place during the weekend atthe M iam iA irportConvention Center.3
   TheUC told LOUIS thathewould purchaseLOUIS'Hellcatfor$750.00 aslong asitwasnew
   and in the box,unlessLOUIS could find the firearm cheaperatthe gun show during the weekend.

   TheU C then asked LOUIS ifhethoughtthe Hellcatpistolwasan appropriate firearm forafem ale

   asthe UC w ould Iike to purchase one forhis girlfriend forChristm as.LOU IS said thatiftheU C

   could waituntilthe weekend,LOU IS would purchase him two Hellcatpistols.
          24.    On oraboutD ecem ber6,2020,LOU IS contacted the UC,by phone,stating he was

   atthe gun show to getthe srearm sforthe UC.LOU IS agreed to m eetthe UC the follow ing day,

   M onday,December7,2020,to sellthetwopurchased tsrearmsto theUC forapriceof$750.00
   perfireal'm,foratotalof$1,500.4

          25.    On this sam e day,agentsreceived an alertfrom a Federallaw enforcem ententity,

   indicating thatLOUIS m ade a purchase ofGrearm s. A furtherinvestigation revealed thatLOUIS


   3A gentsconsrm ed thatthe M iam iA irportConvention Centerwas in facthosting the ççM iam iGun
   Show''on thisparticularw eekend.
   4Itshould benoted thata federalsearch warrantw asgranted,authorizing the installation ofa GPS
   tracking device onLOUIS'vehicleto monitorhiswhereabouts(see20-M J-6609-HUNT).The
   GPS tracking device confrm ed that LOUIS was parked in the vicinity of the M iam i Airport
   Convention Centeratthetim e ofthiscall.

                                                7
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 11




   purchased three (3)Springield Hellcat,.9mm caliberpistols,atthe M iamiGun Show from
   Suprem eFirearm s,aFLL.

                                        The UndercoverB uy

          26.     On or aboutD ecem ber 7,2020 at approxim ately 12:43 p.m .,the U C contacted

   LOUIS,by phone,to sd up atim eandm eeting locationto purchasethefirearms.LOUIS agreed

   tomeettheUC ataparking1otinPompanoBeach,Florida(theGçparkinglot').Atapproximately
   1:40 p.m .,LOUIS contacted the U C,by phone,and advised the U C that he w as heading to the

   parking lot.
          27.     Shortly thereafter,LOUIS arrived attheparking lotin hisvehicle. LOUIS parked

   hisvehicle directly behind the UC 'svehicle. LOU IS exited hisvehicle holding two black boxes

   in hishands,and approached theU C'sfrontpassengerdoor. LOUIS handed the U C thetw o black

   boxes.Each box contained one H ellcatpistol,w ith two m agazines.The tw o pistols were later

   confirm ed to be tw o ofthe HellcatsLOUIS purchased from Suprem e Firearm satthe M iam iGun
   show on D ecem ber6,2020,assupported by m atching serialnum bers.

          28.     LOUIS inform ed theU C thatthe price forthefirearm swould be $1,560.00.The
   UC handed LOUIS $1,600.00 and asked ifLOUIS had $40.00 in change.LOUIS stated thathe
   did not,butinstead asked the U C ifhe w anted a (dflash grenade'' also known as a (tFlash Bang''.

   LOUIS returned to his vehicle and retrieved a white plastic bag,and then returned to the UC 's

   vehicle.LOUIS opened the plastic bag which contained eightflash bangs,consistentwith those

   foundinthephotographpostedtoLOUIS'socialmediaaccount(seeparagraph 18).
          29.     The U C stated thathew anted to purchase allofthe tlash bangs,and asked LOUIS

   to GEhook him up.''To this,LOU IS responded,:(1gotyou.'' The finalprice agreed on forthe two

   firearmsand theflashbangswas$1,700.00.
                                                  8
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 11




          30.    A fterthe transaction w ascom plete,the U C asked LOUIS aboutAR Pistols,and if

   LOU IS could recom m end an effective one. Another conversation ensued w herein LOUIS

   discussed som eadditionallrearm shehad.Astheencounterw asending,LOUIS stated thathehas

   m ore inventory com ing in and thathew illkeep the UC updated on the inventory he gets.

                                               L 0UIS'A rrest

                 On or aboutFebruary 2,2021,a federalsearch w arrantw as executed on LOU IS'

   residence(see21-M J-8033-W M .
                                JLOUISwaspresent.Ofthe55 tsrearmspurchasesby LOUIS
   sinceM arch 2020,only 15 ofthose firearm sw ere recovered asa resultofthe search.
          32.    Post-M iranda, LOUIS adm itted to selling firearm s and firearm accessories for

   m onetary gain.LOUIS advised thathe purchases specific firearm s at the requestofothers,and
   then ultim ately sellsthose individuals the fireanus.LOUIS also stated thathe sellsthese frearm s

   to individualshe m eetson socialm edia oratEdgun show s''.

          33.    W hen asked aboutthethreeH ellcatGrearm spurchased from theM iam iGun Show
   on or aboutD ecem ber 6,2020 atthe U C's request,LOU IS acknow ledged thatthey w ere to be

   given to the U C.LOUIS further acknow ledged that he purohased the follow ing frearm s from

   Pjammo,inBrowardCounty,Florida,onoraboutNovember28,2020,whichheinturnsoldto
   otherindividuals:

                 a.FN Five-seven,.57x28 caliber,SerialN um ber386391071;

                 b.Springfield H ellcat,9m m caliber,SerialN um ber8Y440854;and

                 c.G lock 23,.40 caliber,SerialN um berX KL956.

                                                  9
Case 0:21-cr-60050-WPD Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 11




                                         CONCLUSIO N

          34.    Based on the foregoing facts,Irespectfully subm itthatt'
                                                                        hatthereisprobable cause

    to supporta criminalcomplaintcharging SAND RO LO UIS for violations ofTitle 18,Urlited

    StatesCode,Section922(a)(6),purchasingafirearm bymeansofafalsestatement.
          FURTH ER AFFIA NT SAYETH NAUG HT.




                                                        M atthew Reyes
                                                        SpecialA gent,ATF



    Sworp to and subscribed beforem e telephonically
    this 3rd day ofFebm ary,2021.




                       1.
    L   N A S.SN OW
    UNITED STATES M AGISTM TE JUDGE




                                                 10
